Judgment, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered September 14, 1989, which denied and dismissed petitioner’s CPLR article 78 petition challenging respondent’s determination, dated on or about January 27, 1989, which upheld the District Rent Administrator’s determination dated April 22, 1988, denying petitioner’s application for exemption of the premises located at 47 Clinton Street, New York, New York, is unanimously reversed, on the law and the facts, the petition is granted, the determination annulled, and the matter remitted to the respondent Division of Housing and Community Renewal for further proceedings upon submission of the neces*403sary documentation by the petitioner and opposition by the tenants, without costs.
The petitioner maintains and the respondent Division concedes that the original determination of the District Rent Administrator and the subsequent determination of the petition for administrative review were made without the benefit of complete, necessary documentation by the petitioner, or the submission of full opposition by the tenants. While for this reason petitioner claims that the determination should be annulled as not rationally based, the respondent requests that the matter then be remitted for a new determination.
Review of the record indicates that remission to the respondent for the submission of a complete record, further fact finding, and a new determination is necessary in order for the Division to " ’function efficiently and render substantial justice to the parties concerned’.” (Matter of Wiener v Joy, 100 AD2d 800, 801.) Concur—Rosenberger, J. P., Kassal, Ellerin, Smith and Rubin, JJ.